Citation Nr: 0945525	
Decision Date: 12/01/09    Archive Date: 12/08/09

DOCKET NO.  05-36 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to a higher initial disability evaluation for 
posttraumatic stress disorder (PTSD), currently evaluated as 
30 percent disabling.  

2.  Entitlement to service connection for a right thigh 
condition.  

3.  Entitlement to service connection for headaches, 
dizziness, and memory loss, claimed as residuals of 
concussion.  

4.  Entitlement to service connection for a skin condition, 
to include as due to exposure to herbicides.  

5.  Entitlement to service connection for bilateral hearing 
loss.  

6.  Entitlement to service connection for tinnitus.  




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1969 to October 
1970.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from the March 2005 and September 2005 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Cleveland, Ohio, which denied the 
benefits sought on appeal. 

The record reflects that the Veteran had requested a Board 
hearing in conjunction with this appeal, and that such a 
hearing was scheduled for October 29, 2008.   However, the 
Veteran failed to appear for that hearing.  Pursuant to 38 
C.F.R.               § 20.704(d), if an appellant fails to 
appear for a hearing, a motion for a new hearing date 
following a failure to appear for the scheduled hearing must 
be in writing, must be filed within 15 days of the originally 
scheduled hearing date, and must explain why the appellant 
failed to appear for the hearing and why a timely request for 
a new hearing date could not have been submitted.  In this 
case, the Veteran did not file a request for a new hearing.  
As such, the request for the hearing is deemed withdrawn.  38 
C.F.R. § 20.704(d).

The issue of entitlement to service connection for headaches, 
dizziness, and memory loss, claimed as residuals of 
concussion is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.
FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran's PTSD is manifested by depression, 
hypervigilance, memory loss, panic attacks, sleep 
disturbance, social isolation, intrusive memories of Vietnam, 
difficulty in establishing and maintaining effective work and 
social relationships, and GAF scores ranging from 50 to 55; 
those manifestations, overall, are indicative of moderately 
severe impairment in occupational and social functioning.

3.  There is no medical evidence of a current disability of 
the right thigh.  

4.  The Veteran is presumed to have been exposed to herbicide 
agents in Vietnam.  

5.  The Veteran has not been shown to currently have a skin 
condition that is causally or etiologically related to his 
military service.

6.  The preponderance of the medical evidence weighs against 
service connection for bilateral hearing loss and tinnitus.  


CONCLUSIONS OF LAW

1.  Resolving any reasonable doubt in the Veteran's favor, 
the criteria for an initial 50 percent disability evaluation, 
but not higher, for PTSD have been met.                  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 4.7, 4.130, Diagnostic Code 9411 (2009).

2.  A right thigh condition was not incurred in military 
service.  38 U.S.C.A.             §§ 1110, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.303 (2009).

3.  A skin condition was not incurred in military service, 
nor may it be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.303, 3.304, 3.307, 3.309 (2009).

4.  Bilateral hearing loss was not incurred in military 
service, no may it be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102 3.303 (2009).

5.  Tinnitus was not incurred in military service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The notice required must be provided to the 
claimant before the initial unfavorable decision on a claim 
for VA benefits, and it must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  38 U.S.C.A. §§ 5103(a); 38 
C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).

The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  
The amendments apply to applications for benefits pending 
before VA on, or filed after, May 30, 2008.  The amendments, 
among other things, removed the notice provision requiring VA 
to request the Veteran to provide any evidence in the 
Veteran's possession that pertains to the claim.  See 38 
C.F.R. § 3.159(b)(1).
In this case, the RO did provide the appellant with notice in 
September 2004 and June 2005, prior to the initial decisions 
on the claims adjudicated in March 2005 and September 2005.  
Therefore, the timing requirement of the notice as set forth 
in Pelegrini has been met and to decide the appeal would not 
be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the Veteran in 
the notice letters about the information and evidence that is 
necessary to substantiate his claims for service connection. 
Specifically, the September 2004 and June 2005 letters stated 
that the evidence must show that he had an injury in military 
service or a disease that began in, or was made worse during 
military service, or that there was an event in service that 
caused injury or disease; that he has a current physical or 
mental disability; and, that there is a relationship between 
his current disability and an injury, disease, or event in 
military service.

Additionally, the October 2005 and November 2005 Statements 
of the Case (SOC) and the August 2008 supplemental statement 
of the case (SSOC) notified the Veteran of the reasons for 
the denial of his application and, in so doing, informed him 
of the evidence that was needed to substantiate his claims.

In addition, the RO notified the Veteran in the notice 
letters about the information and evidence that VA will seek 
to provide.  In particular, the September 2004 and June 2005 
letters indicated that reasonable efforts would be made to 
help him obtain evidence necessary to support his claims, 
including that VA would request any pertinent records held by 
Federal agencies, such as military records, and VA medical 
records.  The Veteran was also informed that a medical 
examination would be provided or that a medical opinion would 
be obtained if it was determined that such evidence was 
necessary to make a decision on his claims.

The RO also informed the Veteran about the information and 
evidence that he was expected to provide.  Specifically, the 
September 2004 and June 2005 letters notified the Veteran 
that he must provide enough information about his records so 
that they could be requested from the agency or person that 
has them.  It was also requested that he complete and return 
the enclosed VA Form 21-4142, Authorization and Consent to 
Release Information to the Department of Veterans Affairs, if 
there were any private medical records that he would like VA 
to obtain on his behalf.  In addition, the letters informed 
him that it was his responsibility to ensure that VA received 
all requested records that are not in the possession of a 
Federal department or agency.

The Board additionally notes that the Court issued a decision 
in the case of Vazquez-Flores v. Peake, 22. Vet. App. 37 
(2008), regarding the information that must be provided to a 
claimant in the context of an increased rating claim.  As 
this case does not apply to initial rating cases, further 
discussion of its provisions is not required.

Further, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 which held 
that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service- 
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  Additionally, this 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.

In the present case, the Veteran was provided with notice of 
the type of evidence necessary to establish a disability 
rating for the disabilities on appeal.  In this regard, the 
Board notes that the June 2008 letter informed the Veteran 
that a disability rating was assigned when a disability was 
determined to be service- connected and that such a rating 
could be changed if there were changes in his condition.  
Following the letter, the RO readjudicated the Veteran's 
claims for service connection in an August 2008 SSOC.  Thus, 
VA cured any defect in the notice regarding disability 
ratings before the case was transferred to the Board on 
appeal, and no prejudice to the appellant will result in 
proceeding with the issuance of a final decision.  Prickett 
v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured 
failure to afford statutory notice to claimant prior to 
initial rating decision by issuing notification letter after 
decision and readjudicating claim and notifying claimant of 
such readjudication in the statement of the case).  However, 
the Board notes that the Veteran was not informed regarding 
the assignment of effective dates.  However, the Board has 
concluded below that the Veteran is not entitled to service 
connection for a right thigh condition, a skin condition, 
bilateral hearing loss, and tinnitus.  Therefore, any 
questions as to the appropriate effective date to be assigned 
are rendered moot.  Lastly, the Veteran is being granted a 
higher initial disability evaluation for his service-
connected PTSD and will be informed of the disability rating 
and effective date assigned.  

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The Veteran's service treatment 
records and personnel records as well as all identified and 
available VA medical records and private medical records 
pertinent to the years after service are in the claims file 
and were reviewed by both the RO and the Board in connection 
with his claims.  His records from the Social Security 
Administration (SSA) have also been obtained and reviewed.  
Moreover, the Veteran was afforded a VA examination in August 
2005 with respect to his claims for service connection for 
hearing loss and tinnitus and afforded an examination in 
February 2005 with respect to his claim for entitlement to a 
higher initial evaluation for PTSD.  In this regard, the 
Board finds that the examinations are more than adequate as 
the examiners reviewed the pertinent records to include the 
service treatment records and post-service records, 
considered the Veteran's statements, and provided opinions 
with supporting rationale.  Barr v. Nicholson, 21 Vet. App. 
303 (2007).  As such, a remand for any additional VA 
examination is not warranted.  

The Board notes that the Veteran was not afforded VA 
examinations in connection with his claims for service 
connection for a right thigh condition and a skin condition.  
The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.  The Board concludes an 
examination is not needed in this case because there is no 
evidence of a current right thigh disability and the service 
treatment records are absent for evidence of a skin 
condition, and the post-service medical records are absent 
for evidence of a skin condition until many years after 
service.  See Duenas v. Principi, 18 Vet. App. 512, 519 
(2004) (finding no prejudicial error in Board's statement of 
reasons or bases regarding why a medical opinion was not 
warranted because there was no reasonable possibility that 
such an opinion could substantiate the Veteran's claim 
because there was no evidence, other than his own lay 
assertion, that "'reflect[ed] that he suffered an event, 
injury[,] or disease in service' that may be associated with 
[his] symptoms").  Furthermore, there is no indication of a 
causal connection between a skin condition and the Veteran's 
service.  See Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003) (noting that the Board has no obligation to obtain a 
medical opinion when there is no competent evidence that the 
appellant's disability or symptoms are associated with his 
service).  Accordingly, it is not necessary to obtain a 
medical examination or medical opinion in order to decide the 
claims.  38 C.F.R. § 3.159(c)(4)(i), Duenas v. Principi, 18 
Vet. App. 512, 517 (2004).  Lastly, the Board notes that the 
Veteran's representative requested a neurological examination 
in connection with the Veteran's claim for service connection 
for tinnitus.  However, as there is no indication that the 
Veteran's tinnitus is related to an in-service concussion, to 
include no complaints of tinnitus during active service, the 
Board finds that a remand for a neurological examination is 
not necessary.  See McLendon, supra.  

The Board notes that VA has further assisted the Veteran and 
his representative throughout the course of this appeal by 
providing them with a SOC and a SSOC, which informed them of 
the laws and regulations relevant to the appellant's claims.  
For these reasons, the Board concludes that VA has fulfilled 
the duty to assist the Veteran in this case.
LAW AND ANALYSIS

I.	Increased Disability Evaluation for PTSD

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  The Veteran is appealing 
the original assignment of a disability evaluation following 
an award of service connection for PTSD.  As such, it is not 
the present level of disability that is of primary 
importance, but rather the entire period is to be considered 
to ensure that consideration is given to the possibility of 
staged ratings; that is, separate ratings for separate 
periods of time based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

In this case, the Veteran's PTSD is currently evaluated as 30 
percent disabling pursuant to 38 C.F.R. § 4.130, Diagnostic 
Code 9411.  Under that diagnostic code, a 30 percent 
disability evaluation is contemplated for occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).

A 50 percent evaluation is contemplated for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereo-typed speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent disability evaluation is contemplated for 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or worklike setting); inability to establish and 
maintain effective relationships.

A 100 percent evaluation is contemplated for total 
occupational and social impairment due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.

The use of the term "such as" in the general rating formula 
for mental disorders in 38 C.F.R. § 4.130 demonstrates that 
the symptoms after that phrase are not intended to constitute 
an exhaustive list, but rather are to serve as examples of 
the type and degree of symptoms, or their effects, that would 
justify a particular rating.  See Mauerhan v. Principi, 16 
Vet. App. 436, 442 (2002).  It is not required to find the 
presence of all, most, or even some, of the enumerated 
symptoms recited for particular ratings.  Id.  The use of the 
phrase "such symptoms as," followed by a list of examples, 
provides guidance as to the severity of symptoms contemplated 
for each rating, in addition to permitting consideration of 
other symptoms, particular to each Veteran and disorder, and 
the effect of those symptoms on the claimant's social and 
work situation.  Id.

GAF scores are a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  See Carpenter v. 
Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. 
Brown, 9 Vet. App. 266, 267 (1996) (citing the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders, Fourth Edition (DSM-IV), p. 32).

GAF scores ranging between 61 and 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships.  Scores ranging from 
51 to 60 reflect more moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is entitled to a disability evaluation of 50 percent 
for his service-connected PTSD.  In making this 
determination, as will be explained below, the Board notes 
that although the Veteran does not meet all the criteria set 
forth under Diagnostic Code 9411 for a 50 percent rating, it 
is not necessary that all of the particular symptoms 
described in the rating criteria for a particular degree of 
disability be present.
The findings of record indicate that the Veteran's PTSD 
symptoms match some of the rating criteria under the 30 
percent rating (depressed mood, sleep impairment, and mild 
memory loss), the 50 percent rating (disturbances of 
motivation and mood, impairment of memory, restricted affect, 
impaired judgment, difficulty in establishing and maintaining 
effective work and social relationships) and the 70 percent 
rating (one notation of suicidal ideation and impaired 
impulse control).

However, the Board finds that the clinical evidence more 
closely assesses the Veteran's occupational and social 
impairment around the 50 percent disability evaluation.  The 
Veteran's PTSD symptoms include restricted affect, 
disturbances of motivation and mood, nightmares, impaired 
judgment, intrusive thoughts, social isolation, and 
difficulty with memory.  The July 2004 VA treatment record 
shows that the Veteran experienced sleep difficulties, 
concentration difficulties, and hypervigilance.  
Additionally, the Veteran has expressed difficulty with his 
relationships.  Indeed, the VA treatment records show that 
the Veteran is isolated and rarely leaves his home.  Although 
the Veteran is currently married, he has expressed difficulty 
with his relationship and the February 2005 VA examination 
report shows that the Veteran had markedly diminished 
interest or participation in significant activities with a 
feeling of detachment or estrangement from others.  In 
addition, a December 2006 letter from the Veteran's therapist 
shows that the frequency of the Veteran's symptoms seriously 
impaired the quality of his relationships.  Furthermore, 
several VA treatment records contain notations that indicate 
that the Veteran's judgment was impaired.  See October 2004 
VA treatment record.  The Veteran has also expressed that he 
experiences panic attacks and memory loss.  See VA treatment 
records, December 2006 letter.  

The Board has also considered the statements of the Veteran 
and his friends.  In a March 2006 letter, the Veteran's 
friend, D.N. stated that when the Veteran returned from 
Vietnam, he was different.  He stated that he frequently had 
violent outburst with his temper and at work, he appeared to 
be kind of crazy.  He said that the Veteran's temper has cost 
him dearly.  In another March 2006 letter, the Veteran's 
friend, G.M. submitted a letter.  He stated that he rarely 
goes a day without seeing the Veteran or at least a telephone 
contact.  He stated that the Veteran's short term memory was 
non existent and that the emotional highs and lows constantly 
change from minute to minute.  

Given the facts of this case, there is reasonable doubt as to 
whether the Veteran's current PTSD warrants a higher initial 
disability evaluation.  However, since the medical evidence 
shows that the Veteran has multiple symptoms shown in the 
higher disability evaluation of 50 percent including 
restrictive affect, difficulty with relationships, memory 
loss, panic attacks, and impaired judgment, the Board will 
resolve all reasonable doubt in favor of the Veteran.  Thus, 
the Board finds that the Veteran's symptoms more closely 
approximate a 50 percent disability evaluation for PTSD for 
the entire appeal period.  See 38 C.F.R. § 3.102, 4.3, 4.7, 
see also Fenderson, supra.  

In reaching this conclusion, the Board takes note of the 
various GAF scale scores. The GAF is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness.  See 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 240 (1995).  
For example, a 61-70 GAF score reflects some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, has some meaningful 
interpersonal relationships. GAF scores ranging between 51- 
60 reflects moderate symptoms (e.g., flat affect, 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  An 
examiner's classification of the level of psychiatric 
impairment at the moment of examination, by words or by a GAF 
score, is to be considered, but it is not determinative of 
the percentage VA disability rating to be assigned; the 
percentage evaluation is to be based on all the evidence that 
bears on occupational and social impairment.  The Veteran's 
GAF scores have ranged predominantly from 51 to 55, 
indicating moderate impairment, consistent with the 50 
percent disability evaluation assigned.  The Board 
acknowledges that the Veteran was assigned a GAF score of 50 
in the October 2004 treatment record, indicative of serious 
impairment.  However, GAF scores are just one part of the 
medical evidence to be considered and they are not 
dispositive.  In evaluating all of the evidence of record, 
the Board finds that the Veteran's symptoms more nearly 
approximate moderate to severe social and occupational 
impairment, or a 50 percent disability evaluation.

Nevertheless, as noted above, the overall symptomatology 
associated with the Veteran's PTSD does not more closely 
approximate the schedular criteria required for the next 
higher 70 percent disability evaluation.  The Board notes 
that the September 2006 VA treatment record shows that the 
Veteran had frequent thoughts of self-harm, but stated that 
he had no plan.  The remaining VA treatment records have 
consistently shown that the Veteran denied any suicidal 
ideation.  Although the record shows that the Veteran has a 
history of impaired impulse control and the Veteran's 
therapist noted that the Veteran had unprovoked irritability, 
the February 2005 VA examination report noted that the 
Veteran did not currently have irritability or outbursts at 
that time.  In any event, the Veteran does not exhibit any of 
the other symptoms enumerated in the criteria for a 70 
percent disability evaluation.  The VA treatment records and 
the February 2005 VA examination report show that the Veteran 
has consistently been adequately groomed and oriented in all 
spheres.  The records do not reveal any impairment in thought 
processes or communication, no evidence of obsessional 
rituals, no evidence of speech intermittently illogical, 
obscure, or irrelevant; and no evidence of near-continuous 
panic or depression affecting the ability to function 
independently, appropriately, and effectively.  While the 
Veteran contends that he had difficulties at work due to his 
symptoms of PTSD, he was able to maintain employment for 21 
years at a trucking company until he was medically separated 
due to a heart condition.  Indeed, the Veteran reported 
during the February 2005 VA examination that he would be able 
to work were it not for his heart condition.  Although the 
Veteran has expressed feelings of detachment and isolation, 
the records show that he still has a relationship with his 
wife, albeit a difficult one, has a close friend as evidenced 
by the March 2006 letter from G.M., and is close with his 
son.  See VA treatment records.  Thus, the Veteran is not 
unable to establish and maintain effective relationships.  
Therefore, the medical evidence does not support the 
conclusion that the disability is of the severity 
contemplated for a 70 percent disability evaluation under 
Diagnostic Code 9411.  In turn, the Board notes that the 
Veteran does not exhibit any of the criteria listed for the 
100 percent disability evaluation and, consequently, a 100 
percent disability evaluation is not warranted.   

In reaching this decision, the potential application of 
various provisions of Title 38 Code of Federal Regulations 
have been considered, whether or not they were raised by the 
Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In 
particular, the Board has considered the provisions of 38 
C.F.R. § 3.321(b)(1).  In Thun v. Peake, 22 Vet. App. 111, 
115 (2008), the Court held that the determination of whether 
a Veteran is entitled to an extra-schedular rating under 
38 C.F.R. § 3.321(b) is a three-step inquiry, beginning with 
a threshold finding that the evidence before VA "presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability 
are inadequate."  In other words, the Board must compare the 
level of severity and symptomatology of the Veteran's 
disability with the established criteria found in the rating 
schedule for that disability; if the criteria reasonably 
describe the Veteran's disability level and symptomatology, 
then his disability picture is contemplated by the rating 
schedule.  Id.

The Board notes that there is no evidence of record that the 
Veteran's PTSD warrants a rating higher than 50 percent on an 
extraschedular basis.  38 C.F.R. § 3.321(b) (2009).  Any 
limits on the Veteran's employability due to his PTSD have 
been contemplated in the above stated evaluation under 
Diagnostic Code 9411.  The evidence also does not reflect 
that the Veteran's PTSD has necessitated any frequent periods 
of hospitalization or caused marked interference with 
employment.  In the absence of such factors, the Board finds 
that the requirements for an extraschedular evaluation for 
the Veteran's service-connected PTSD under the provisions of 
38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 
9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 
(1995); Thun, supra.

Right Thigh

The Veteran asserts that his right thigh condition is related 
to active service.  

In order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In considering all of the evidence of record under the laws 
and regulations as set forth above, the Board concludes that 
the Veteran is not entitled to service connection for a right 
thigh condition.  

The service treatment records show that the Veteran hit his 
right thigh when he hit a tree while flying.  He reported 
pain to his right thigh and slight pain while walking.  The 
examination showed an abrasion at the right thigh and pain 
during flexion.  An impression of abrasion to the right thigh 
was noted.  The plan was no weight bearing activity for 48 
hours.  Nevertheless, the Board finds that the evidence 
indicates that the Veteran's injury was acute and transitory 
in nature that appears to have resolved prior to separation 
from service.  Indeed, after the Veteran's injury, the 
remaining service treatment records do not contain any 
complaints or documentation related to the Veteran's right 
thigh.  Indeed, the February 1970 examination report shows 
that the Veteran's lower extremities were clinically 
evaluated as normal and there were no complaints or diagnosis 
related to the Veteran's right thigh.  In addition, the 
February 1970 report of medical history does not reveal any 
complaints related to the Veteran's right thigh.  Lastly, the 
October 1970 separation examination report shows that the 
Veteran's lower extremities were clinically evaluated as 
normal and the report is absent any complaints or 
documentation related to the Veteran's right thigh.  

In reviewing the post-service medical records, the Board 
observes that there is no current diagnosis related to the 
Veteran's right thigh.  Although the Veteran has complained 
that his right thigh was sore, there has been no diagnosis 
accompanying the Veteran's complaint.  The existence of a 
current disability is the cornerstone of a claim for VA 
disability compensation.  38 U.S.C.A. § 1110; see Degmetich 
v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that 
interpretation of sections 1110 and 1131 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary).  
Evidence must show that the Veteran has the disability for 
which benefits are being claimed.  Although the Board has 
considered the Veteran's report of soreness in his right 
thigh, the Court has held that symptoms alone without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted.  See Sanchez-Benitez v. 
West, 13 Vet. App. 282 (1999).  As such, without a current 
right thigh disability, service connection cannot be granted.  
See Degmetich, 104 F. 3d at 1332; Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  Therefore, service connection for 
a right thigh condition must be denied.  38 C.F.R. § 3.303.

Skin Condition

The Veteran contends that his current skin condition is a 
result of exposure to herbicides during active military 
service.  

If a Veteran was exposed to an herbicide agent during active 
military, naval, or air service, certain diseases shall be 
service-connected if the requirements of section 3.307(a)(6) 
are met even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of section 3.307(d) are also satisfied.  38 C.F.R. 
§ 3.309(e).  Section 3.307(d)(6) provides that the term 
"herbicide agent" means a chemical in an herbicide used in 
support of the United States and allied military operations 
in the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975.  38 C.F.R.                         
§ 3.307(d)(6)(i).  Section 3.307(d)(6) also provides that a 
Veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the Veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307(d)(6)(iii).  Service 
in the Republic of Vietnam includes service in the waters 
offshore and service in other locations if the conditions of 
service involved duty or visitation in the Republic of 
Vietnam.  Id.

If a Veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service connected if the requirements of 38 C.F.R. § 
3.307(a)(6) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R.         § 3.307(d) are 
also satisfied: chloracne or other acneform diseases 
consistent with chloracne, Type 2 diabetes (also known as 
Type II diabetes or adult-onset diabetes), Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea) and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).  For purposes of this 
section, the term "acute and subacute peripheral 
neuropathy" means transient peripheral neuropathy that 
appears within weeks or months of exposure to an herbicide 
agent and resolves within two years of the date of onset.  38 
C.F.R. § 3.309(e), Note 2.

For the purposes of § 3.307, the term herbicide agent means a 
chemical in an herbicide used in support of the United States 
and allied military operations in the Republic of Vietnam 
during the Vietnam era.  38 C.F.R. § 3.307(a)(6)(i).  Agent 
Orange is generally considered an herbicide agent and will be 
so considered in this decision.

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more any time after 
service, except that chloracne and porphyria cutanea tarda 
shall have become manifest to a degree of 10 percent or more 
within a year after the last date on which the Veteran was 
exposed to an herbicide agent during active military, naval, 
or air service.  38 C.F.R. § 3.307(a)(6)(ii).

The Secretary of the Department of Veterans Affairs has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted.  See Notice, 67 Fed. Reg. 
42600-42608 (2002). Notwithstanding the foregoing, 
regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
evidence, including that pertinent to service, establishes 
that the disability was incurred in service.  38 C.F.R. § 
3.303(d); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  In other words, a regulatory established presumption 
is not the sole method for showing causation in establishing 
a claim for service connection for disability due to 
herbicide exposure.

For purposes of applying the presumption of exposure to 
herbicides under 38 C.F.R. § 3.307(a)(6)(iii), "service in 
the Republic of Vietnam" means that a claimant must have 
been present within the land borders of Vietnam to obtain the 
benefit of the presumption of herbicide exposure.  Haas v. 
Nicholson, 20 Vet. App. 257 (2006), rev'd sub nom. Haas v. 
Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 77 
U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525).

In this case, the Veteran is claiming a skin condition as a 
result of herbicide exposure during service.  The record 
shows that the Veteran served in Vietnam during his service 
from March 1969 to October 1970.  Specifically, the DD Form 
214 shows that the Veteran received the Vietnam Service Medal 
with four bronze service stars, the Republic of Vietnam 
Gallantry Cross with Palm Unit Citation Badge, and Vietnam 
Civil Actions Honor Medal First Class Unit Citation Badge.  
Therefore, because the Veteran served in the Republic of 
Vietnam between January 1962 and May 1975, he is presumed to 
have been exposed during such service to  herbicide agents.

However, the service treatment records are completely 
negative for any notation, diagnosis, or complaint about a 
skin condition.  Moreover, the post-service medical records 
do not establish a diagnosis of any skin related condition 
which is enumerated under the provisions of 38 C.F.R. §§ 
3.307(a)(6)(ii), 3.309(e), relating to conditions 
presumptively related to exposure to Agent Orange in service. 
Accordingly, service connection for a currently claimed skin 
condition on a presumptive basis due to herbicide exposure is 
not warranted.  See 38 C.F.R.                §§ 
3.307(a)(6)(ii), 3.309(e).

Although service connection may not be granted on a 
presumptive basis, direct service connection may be shown if 
there is medical evidence linking a current disability to the 
Veteran's period of service.  See Combee, supra.

In considering all of the evidence of record under the laws 
and regulations as set forth above, the Board finds that the 
Veteran is not entitled to service connection for a skin 
condition.  The service treatment records are completely 
negative for any complaint, diagnosis, or notation regarding 
the Veteran's skin.  In the February 1970 report of medical 
history, the Veteran denied experiencing a skin disease.  The 
Board notes that the Veteran's skin was clinically evaluated 
as abnormal; however, it was only noted that the Veteran had 
a scar on his 2nd finger and left forehand.  There is no 
mention of a skin disease or rash.  Finally, the October 1970 
separation examination report reveals that the Veteran's skin 
was clinically evaluated as normal.  

Following the Veteran's separation from service, there is no 
diagnosis of a skin condition.  Indeed, the Veteran has 
specifically denied a skin rash and the Veteran's skin has 
been evaluated as normal many times.  See VA treatment 
records.  The first documentation of the Veteran's complaint 
of a skin rash is in a March 2004 VA treatment record, more 
than 30 years after separation from military service.  Thus, 
the medical evidence indicates that the Veteran does not have 
a current disability.  However, even if the Veteran has a 
current skin condition, the claim must still be denied.    

As noted above, the Veteran first complained of a skin rash 
more than 30 years after his separation from active service.  
With regard to the years long evidentiary gap between active 
service and the earliest complaints of a skin condition, the 
Board notes that a prolonged period without medical complaint 
can be considered, along with other factors concerning a 
claimant's health and medical treatment during and after 
military service, as evidence of whether an injury or a 
disease was incurred in service which resulted in any chronic 
or persistent disability.  See Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection.  
Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000) (holding that the absence of medical records during 
combat conditions does not establish absence of disability 
and thus suggesting that the absence of medical evidence may 
establish the absence of disability in other circumstances).  
Thus, when appropriate, the Board may consider the absence of 
evidence when engaging in a fact finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).

In addition to the lack of evidence showing that a skin 
condition manifested during service or within close proximity 
thereto, the medical evidence of record does not link the 
Veteran's current skin condition to his military service.  In 
fact, the only evidence linking a skin condition to active 
service is the Veteran's own personal statements.  Lay 
evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007), see also Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2007).  Regarding the 
Veteran's statements that he has experienced a skin condition 
during and after service, the Board acknowledges that he is 
competent to testify what he experienced, i.e. he is 
competent to testify that he had skin problems before and 
after service.  See Charles v. Principi, 16 Vet. App. 370, 
374 (2002) (finding Veteran competent to testify to 
symptomatology capable of lay observation); Layno v. Brown, 6 
Vet. App. 465, 469 (1994) (noting competent lay evidence 
requires facts perceived through the use of the five senses).

However, while the Veteran can testify to experiencing skin 
problems, the Veteran, as a lay person, is not competent to 
testify that his current skin condition was caused by his 
active service, to include exposure to herbicides.  Where a 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  There is no 
indication in the record that the Veteran is a physician or 
other health care professional.  Therefore, as a layperson, 
he is not competent to provide evidence that requires medical 
knowledge because he lacks the requisite professional medical 
training, certification and expertise to present opinions 
regarding diagnosis and etiology.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992); see also Voerth v. West, 13 Vet. App. 
117, 119 (1999) (unsupported by medical evidence, a 
claimant's personal belief, no matter how sincere, is not 
probative of a nexus to service). Consequently, the Veteran's 
statements regarding etiology do not constitute competent 
medical evidence on which the Board can make a service 
connection determination.

As such, a nexus to service has still not been shown.  
Therefore, the Board finds that a skin condition did not 
manifest during service and has not been shown to be causally 
or etiologically related to an event, disease, or injury in 
service, to include herbicide exposure.  Accordingly, the 
Board finds that the preponderance of the evidence is against 
the Veteran's claim for service connection for a skin 
condition. Because the preponderance of the evidence is 
against the Veteran's claim, the benefit-of-the-doubt 
provision does not apply.  Therefore, the Board concludes 
that service connection for a skin condition is not 
warranted.  See 38 U.S.C.A.                    § 5107(b); 38 
C.F.R. §§ 3.102, 3.303.

Hearing Loss and Tinnitus

In addition to the general requirements for service 
connection, for claims for service connection for hearing 
loss or impairment, VA has specifically defined what is meant 
by a "disability" for the purposes of service connection.  
38 C.F.R. § 3.385.  "[I]mpaired hearing will be considered 
to be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent."  38 
C.F.R. § 3.385.  The threshold range for normal hearing is 
from zero to 20 decibels, and higher threshold levels 
indicate some degree of hearing loss.  See Hensley v. Brown, 
5 Vet. App. 155, 157 (1993); see also 38 C.F.R. § 3.385.

The Veteran contends that his current hearing loss and 
tinnitus are related to active service.  In consideration of 
the evidence of record under the laws and regulations as set 
forth above, the Board concludes that the Veteran is not 
entitled to service connection for hearing loss and tinnitus.  
Throughout the course of this appeal, the Veteran has 
contended that he was exposed to acoustic trauma in service 
because he was required to work around helicopters during 
service.  The Veteran is considered competent to relate a 
history of noise exposure during service.  See 38 C.F.R.                 
§ 3.159(a)(2).  

However, with the exception of one puretone threshold of 25 
at 500 Hertz for the left ear on the May 1968 pre-induction 
examination, the service treatment records do not show any 
findings of hearing loss.  On the May 1968 examination, the 
Veteran's ears were clinically evaluated as normal.  Puretone 
thresholds for the right ear were 15 decibels at 500 Hertz, 
10 decibels at 1000 Hertz, 0 dB at 2000 Hertz, and 10 dB at 
4000 Hz.  For the left ear, puretone thresholds were 25 
decibels at 500 Hertz, 20 decibels at 1000 Hertz, 10 dB at 
2000 Hertz, and 5 dB at 4000 Hz.  The examiner noted a defect 
in hearing and assigned a physical profile of "2" for 
hearing.  (In a physical profile block on an examination 
report there are six categories (P, U, L, H, E, S), including 
"H" for hearing.  See Odiorne v. Principi, 3 Vet.App. 456, 
457 (1992), quoting Para. 9-3(c)(1) AR 40-501, Change 35 
(Feb. 9, 1987) ("An individual having a numerical 
designation of '1' under all factors is considered to possess 
a high level of medical fitness and, consequently is 
medically fit for any military assignment.")  This degree of 
defect was not considered disqualifying for service, and the 
Veteran was accepted.

In a February 1970 flight physical, the puretone thresholds 
for the right ear were 20 decibels at 500 Hertz, 15 decibels 
at 1000 Hertz , 15 dB at 2000 Hertz, and 20 dB at 4000 Hz.  
For the left ear, puretone thresholds for the right ear were 
20 decibels at 500 Hertz, 15 decibels at 1000 Hertz , 15 dB 
at 2000 Hertz, and 20 dB at 4000 Hz.  These findings reflect 
that bilateral hearing acuity that was within normal limits, 
and the examiner assigned a physical profile of "1" for 
hearing in the profile block on the report.  Furthermore, the 
Veteran specifically denied experiencing hearing loss in the 
February 1970 report of medical history, and clinical 
evaluation of the ears was normal.  

Lastly, the October 1970 separation examination report shows 
that the Veteran's ears were clinically evaluated as normal.  
The puretone thresholds for the right ear were 10 at 500Hz, 0 
dB at 1000 Hz, 0 dB at 2000 Hz, 0 at 3000 Hz, and 10 dB at 
4000 Hz.  The puretone thresholds for the left ear were 20 at 
500Hz, 20 dB at 1000 Hz, 0 dB at 2000 Hz, 10 dB at 3000 Hz, 
and 0 dB at 4000 Hz.  Again, the audiometric findings reveal 
that the Veteran's hearing was within normal levels.  
Hensley, 5 Vet. App. at 157.  Finally, the service medical 
records are completely negative for any complaints or 
documentation related to tinnitus.  

Following separation from service, the Veteran first reported 
experiencing hearing loss and tinnitus after the year 2000, 
more than 30 years after separation from active service.  
With regard to the years-long evidentiary gap in this case 
between active service and the earliest manifestations of 
hearing loss and tinnitus, the Board notes that a prolonged 
period without medical complaint can be considered, along 
with other factors concerning a claimant's health and medical 
treatment during and after military service, as evidence of 
whether an injury or a disease was incurred in service which 
resulted in any chronic or persistent disability.  See Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The Board 
must consider all the evidence including the availability of 
medical records, the nature and course of the disease or 
disability, the amount of time that elapsed since military 
service, and any other relevant facts in considering a claim 
for service connection.  Id.; cf. Dambach v. Gober, 223 F.3d 
1376, 1380-81 (Fed. Cir. 2000) (holding that the absence of 
medical records during combat conditions does not establish 
absence of disability and thus suggesting that the absence of 
medical evidence may establish the absence of disability in 
other circumstances).  Thus, when appropriate, the Board may 
consider the absence of evidence when engaging in a fact 
finding role.  See Jordan v. Principi, 17 Vet. App. 261 
(2003) (Steinberg, J., writing separately) (noting that the 
absence of evidence may be considered as one factor in 
rebutting the aggravation part of the section 1111 
presumption of soundness).
In regard to the Veteran's claim for service connection for 
tinnitus, the Board finds that the evidence weighs against 
service connection.  In addition to the absence of tinnitus 
in the service medical records and the absence of complaints 
regarding tinnitus for more than 30 years, the medical 
evidence of record does not link a current disorder to the 
Veteran's military service.  The Veteran was afforded a VA 
examination in August 2005.  The Veteran stated that he had 
ringing tinnitus, bilateral, constant, onset in military 
service at the time of helicopter crash that resulted in a 
head concussion, varied in intensity, and interfered with his 
sleep.  The examiner opined that it was less likely as not 
that the tinnitus was the result of any activity during 
military service.  The conclusion was based on the fact that 
there was no mention in any of his service records of 
tinnitus and there was no mention in the medical report of 
November 1969 regarding a head concussion of the Veteran 
complaining of tinnitus.  The Board recognizes that the 
examiner did not specifically note the separation examination 
report in rendering his opinion; however, the examiner 
reviewed the claims file and he noted that there was no 
mention of tinnitus in the records, thereby taking into 
account the separation examination report.  Finally, the 
Board notes that there is no medical evidence of record which 
contradicts this medical opinion.  Nieves-Rodriguez v. Peake, 
22 Vet. App. 295 (2008) (discussing factors for determining 
probative value of medical opinions).

With respect to the Veteran's bilateral hearing loss, the 
Board observes that the medical evidence of record is 
conflicting as to the etiology of the hearing loss.  Weighing 
against the Veteran's claim is the August 2005 VA examination 
report.  The examiner noted that the claims file was 
reviewed.  It was noted that the February 1970 examination 
report showed normal hearing and an October 1970 examination 
showed normal hearing.  The Veteran complained that the 
sounds were not loud enough and speech was not clear.  The 
Veteran stated that he was exposed to the firing of a 30 
caliber mini-gun on a helicopter and that the barrel of the 
gun was approximately one foot away from his left side.  
After separation from service, he worked as a machine 
mechanic for five years and then worked as a tire builder for 
eight years.  He also drove a food truck for the past 20 
years.  He denied exposure to hazardous recreational noise 
after separation from service.  The right ear showed puretone 
thresholds of 45 dB at 500 Hz, 45 dB at 1000 Hz, 30 dB at 
2000 Hz, 35 dB at 3000 Hz, 50 dB at 4000 Hz.  The puretone 
threshold average was 40 dB with a speech discrimination 
score of 92 percent.  The left ear showed puretone thresholds 
of 45 dB at 500 Hz, 45 dB at 1000 Hz, 30 dB at 2000 Hz, 45 dB 
at 3000 Hz, 45 dB at 4000 Hz.  The puretone threshold average 
was 41 dB with a speech discrimination score of 96 percent.  
The examiner provided a diagnosis of mild mixed hearing loss 
right ear and moderate mixed hearing loss left ear.  The 
examiner opined that it was less likely as not that the 
hearing loss was a result of exposure to noise while in 
military service.  This conclusion was based on the fact that 
both hearing tests administered in 1970 revealed normal 
hearing bilaterally and the air conduction threshold pattern 
on the examination was not characteristic of a noise 
etiology.  

In contrast, in an August 2005 VA treatment record, an 
examiner diagnosed noise induced sensorineural hearing loss.  
While the Board acknowledges that the physician who wrote the 
treatment note is competent to do so; however, the Board 
assigns less probative value to this note than it does to the 
August 2005 VA examination report.  This is so, first, 
because the treating physician was examining the veteran for 
the purpose of "hearing aid clearance" and not for the 
purpose of rendering an opinion about the origin or etiology 
of the hearing loss.  Consequently, unlike the August 2005 VA 
examiner, the VA treating physician did not review the 
service treatment records or other medical records in the 
claims file with regard to the history of the hearing loss in 
this case.  See e.g. Bloom v. West, 12 Vet. App. 185, 187 
(1999) (the probative value of a physician's statement is 
dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion").  
Moreover, the VA treating physician, while rendering a 
diagnosis of noise-induced hearing loss, which is at odds 
with the conclusion of the August 2005 examiner who 
determined that the type of hearing loss was not 
characteristic of noise etiology, did not render any specific 
nexus opinion about the origin or etiology of the current 
hearing loss.  On the other hand, the VA examiner did render 
such an opinion which was specific and supported by a 
rationale, including reference to the applicable medical 
history in the service treatment records.  For these reasons, 
the Board finds that the more probative evidence consists of 
the August 2005 VA examination report which shows that the 
Veteran's hearing loss is not related to active service.  
Although the Veteran may sincerely believe that his hearing 
loss and tinnitus were caused by acoustic trauma during 
active service, the Veteran, as a lay person, is not 
competent to testify that his current bilateral hearing loss 
and tinnitus were caused by his military service.  As noted 
above, lay evidence can be competent in certain situations.  
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  
However, in this case, the issue is not a simple diagnosis, 
but a matter requiring medical expertise because it involves 
the type of hearing loss the veteran has as well its 
eitiology.   See Woehlaert v. Nicholson, 21 Vet. App. 456, 
462 (2007) (noting that some conditions are capable of lay 
diagnosis and some are not).  Consequently, the Veteran's 
statements regarding etiology do not constitute competent 
medical evidence on which the Board can make a service 
connection determination.

In sum, the Board acknowledges that the Veteran has current 
diagnoses of hearing loss and tinnitus and that his current 
hearing loss meets the requirements of a hearing loss 
"disability" under 38 C.F.R. § 3.385.  However, in order to 
establish service connection, there must be competent 
evidence establishing an etiological relationship between an 
injury in service and the current disability.  After 
considering all the evidence under the laws and regulations 
set forth above, the Board concludes that the Veteran is not 
entitled to service connection for bilateral hearing loss and 
tinnitus because the most probative medical evidence of 
record does not reveal a nexus to an injury or disease 
occurring in service.  Additionally, the evidence does not 
support service connection by a presumptive basis because 
there is no competent medical evidence showing that his 
hearing loss manifested itself to a degree of 10 percent or 
more within one year from the date of the Veteran's 
separation from service.  38 C.F.R.       § 3.307, 3.309.  
Therefore, the Board finds that the Veteran's bilateral 
hearing loss may not be presumed to have been incurred in 
active service.

Because the preponderance of the evidence is against the 
Veteran's claims, the benefit-of-the-doubt provision does not 
apply.  Accordingly, the Board concludes that service 
connection for bilateral hearing loss and tinnitus must be 
denied.  See              38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2009).


ORDER

Entitlement to an initial increased disability evaluation of 
50 percent for the Veteran's PTSD is granted, subject to the 
laws and regulations governing the award of monetary 
benefits.

Entitlement to service connection for a right thigh condition 
is denied.    

Entitlement to service connection for a skin condition, to 
include as due to exposure to herbicides, is denied.  

Entitlement to service connection for bilateral hearing loss 
is denied.  

Entitlement to service connection for tinnitus is denied.  


REMAND

Reasons for Remand: To afford the Veteran a VA examination

The law provides that VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R.              
§ 3.159 (2009).  Such assistance includes providing the 
claimant a medical examination or obtaining a medical opinion 
when such an examination or opinion is necessary to make a 
decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).

The Veteran contends that his chronic headaches and dizziness 
are related to his in-service concussion.  In an October 1969 
record, it was noted that the Veteran bumped the right 
occipital area last evening or afternoon.  He did not show 
for work and was hard to wake up and seemed very slow in 
responding to questions.  He also experienced memory loss.  
An impression of possible subdural hematoma was noted.  In a 
clinical record, it was noted that the Veteran was struck in 
the head and acting strange.  The neurological examination 
was negative; however, a diagnosis of possible chronic 
subdural was noted.  A neurology clinical record noted that 
the Veteran was forgetful and disoriented.  An impression of 
post-cerebral concussion was noted.  In the February 1970 
report of medical history, the Veteran checked yes as to 
having a history of head injury.  However, the October 1970 
separation examination report shows that the Veteran's head 
was clinically evaluated as normal.  

The post-service private treatment records and VA treatment 
records document numerous complaints of headaches, memory 
loss, and dizziness.  Although several private treatment 
records relate the Veteran's dizziness to his current heart 
condition, the Board finds that the current medical evidence 
is inconclusive with respect to the Veteran's full reported 
symptomatology to include memory loss and headaches.  While 
the Veteran did not apparently seek medical treatment for his 
symptoms for more than thirty years after service, the 
concept of continuity of symptomatology focuses on continuity 
of symptoms, not treatment.  Savage v. Gober, 10 Vet. App. 
488, 496 (1997).  Although there are no medical records 
documenting treatment, the appellant is capable of providing 
lay evidence describing his symptoms.  He is not, however, 
competent to attribute those symptoms to a medical diagnosis, 
nor is he capable of providing an opinion on etiology.  See 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Such 
an opinion may only be provided by a qualified medical 
professional.

The record shows that the Veteran has not had a VA 
examination with respect to his claim for entitlement to 
service connection for memory loss, headaches, and dizziness 
claimed as residuals of an in-service concussion.  The case 
of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that 
an examination is required when (1) there is evidence of a 
current disability, (2) evidence establishing an "in-service 
event, injury or disease," or a disease manifested in 
accordance with presumptive service connection regulations 
occurred which would support incurrence or aggravation, (3) 
an indication that the current disability may be related to 
the in-service event, and (4) insufficient evidence to decide 
the case.  The Board concludes that an examination is needed 
for the aforementioned claim because there is evidence of in-
service concusion with complaints of memory loss, headaches, 
and dizziness, evidence of current disabilities, and an 
indication that the current disabilities might be related to 
the in-service concussion.  Thus, the claim is remanded to 
provide a VA examination to determine the nature and etiology 
of any residuals of an in-service concussion that may be 
present.  38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded an 
appropriate VA examination to determine 
the nature and etiology of any memory 
loss, dizziness, and headaches that may be 
present.  Any and all studies, tests, and 
evaluations deemed necessary by the 
examiner should be performed.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file, including the Veteran's 
service medical records.  The examiner 
should then provide an opinion as to 
whether it is at least as likely as not 
that the Veteran's headaches, memory loss, 
and dizziness are causally or 
etiologically related to his active 
service, specifically an in-service 
concussion.

(The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of 
causation as it is to find against it.)

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2009), 
copies of all pertinent records in the 
Veteran's claims file, or in the 
alternative, the claims file, must be made 
available to the examiner for review.
2.  When the development requested has 
been completed, the case should be 
reviewed by the RO on the basis of 
additional evidence.  If the benefit 
sought is not granted, the Veteran should 
be furnished a supplemental statement of 
the case (SSOC) and be afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


